DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/8/21.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-12, 14-20 are allowed.
The closest prior art includes Hoffman Jr. et al. (US20180052236 herein after “Hoffman”), Izumi (US3707697 herein after “Izumi”), and Byron et al. (WO2012168929 herein after “Byron”).
The prior art of Hoffman teaches a sensor housing assembly 14 for a sensor 48, Fig. 3.  The sensor 48 has a cord which extends from the back thereof.  The opening 58 in the bracket 52 is arranged to align with the electrical conduit 60.  The sensor resides within the confines of the sensor housing portion 26 and the bracket 52 [0031]-[0035].  
	Izumi illustrates that structures, such as the terminal box 12, include various knockouts 14, Fig. 2.  
	Byron illustrates that plugs and caps can be used to close an opening which is not being used as a through for conduit for wiring. Byron, Fig. 2, shows a cap 20 to cover a port 18.  A person having ordinary skill in the art before the effective filing date of the invention would be motivated to cover a hole in order to prevent water, dirt, dust, etc. from entering the housing which is used for protection. 
	A person having ordinary skill in the art can design a cap to conform to both the opening and the shape of the body which the opening is made.  If the housing is not in use and prior to use in/with a sensor, any number of openings (1, 10, 100) can be covered with caps until it is in use, thereby maintaining a clean, dry housing.  These caps can all be connected or separate, or connectable, or magnetic, or in any particular pattern which the holes are made in order to anticipate an electrical conduit or wiring from a sensor within.  However, these suggested modifications and inferences of a person 
	The prior art fails to teach, suggest, or make obvious the bracket of claim 1 which is configured to be positioned on the [a] sensor housing wherein the bracket is configured to be positioned in a first orientation and a second orientation on the sensor housing, each of the first and second orientation allowing a cable to exit a different surface of the sensor housing.  The prior art fails to teach, suggest, or make obvious the sensor housing and bracket of claim 9.  
	

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        12/17/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861